Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-3 and 5-21 are allowed.  
Claim 1 is allowed since none of the prior art, alone or in combination, teaches a table, comprising:
a tabletop;
a plurality of legs attached to the tabletop so as to support the tabletop;
one or more sensors disposed within or proximate to the tabletop for detecting a tap gesture performed by a user on a surface of the tabletop;
one or more light sources configured to shine light through a translucent portion of the surface of the tabletop so as to generate one or more light indicators on the surface of the tabletop;
a processor;
a memory storing instructions that, when executed by the processor, cause the processor to switch on the one or more light sources in response to receiving a signal from the one or more sensors indicating the detection of the tap gesture,
one or more wireless charging areas located on a top portion of the surface of the tabletop; and
one or more wireless chargers disposed immediately beneath a corresponding one of the one or more wireless charging areas, the one or more wireless chargers configured to wirelessly charge a battery of a mobile device,
wherein at least one of the one or more light indicators indicates respective locations of the one or more wireless charging areas.  
Claims 2-3 and 5-21 are allowed for being dependent upon aforementioned independent claim 1.  
The closest prior art by Lee et al (US 2017/0354244 A1) discloses a table, comprising:  a tabletop; a plurality of legs attached to the tabletop so as to support the tabletop; one or more sensors disposed within or proximate to the tabletop for detecting a user; one or more light sources; a processor; a memory storing instructions that, when executed by the processor, cause the processor to switch on the one or more light sources in response to receiving a signal from the one or more sensors indicating user detection.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LEE whose telephone number is (571)270-7354. The examiner can normally be reached Mon-Fri 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J LEE/Primary Examiner, Art Unit 2624